COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  IN RE: ANNIE RICO,                                             No. 08-21-00119-CV
                                                  §
                 Relator.                                  AN ORIGINAL PROCEEDING
                                                  §
                                                                  IN MANDAMUS
                                                  §

                                                  §

                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s motion to dismiss petition for writ of

mandamus, and concludes the motion should be granted and the petition for writ of mandamus

should be dismissed. We therefore grant Relator’s motion to dismiss petition for writ of mandamus

and dismiss the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 6TH DAY OF AUGUST, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.